DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Preliminary Amendment
The applicant’s amendment filed 08/17/2021 has been entered.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 3 recites the limitation "the plurality of lenses" in line 3 and line 1 and 3, respectively.  There is insufficient antecedent basis for this limitation in the claim. For examination, the plurality of lenses will be interpreted to recite “the lens.”
Appropriate correction is required.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 3-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Robbins et al (US 2013/0027976 A1).
In regard to claim 1, Robbins et al disclose a light source unit (Figure 7) for use in a vehicle lamp, the light source unit characterized by comprising: 
a film (715) on which light sources are mounted; and 
a lens (703—“lens” is defined in physics as “an object or device which focuses or otherwise modifies the direction of movement of light, sound, electrons, etc.”—703 “modifies the direction of the movement of [the] light”, and is thus a lens under BRI) that covers a film surface of the translucent film, 
wherein the lens includes a light collecting portion (region above LED) for allowing light from the light sources to enter the lens and a reflective portion (711) for changing a direction of the light entering at the light collecting portion. (Figure 7; see at least [0346])  
Robbins et al fail to disclose that the film on which the light source is mounted is translucent (a transparent film is disclosed). However, translucent optics are known for improving overall diffusion/improving balance across light distributions, and it would have been obvious to one of ordinary skill in the art at the time of filing to form the film of 

In regard to claim 3, Robbins et al disclose that the plurality of lenses are provided to cover the film on an upper or lower surface thereof, wherein the plurality of lenses are arranged so that the light collecting portions oppose the light sources, and wherein the light sources emit light toward the light collecting portions. (Figure 7; see at least [0346])  

In regard to claim 4, Robbins et al disclose that the lenses include a retaining portion (an adhesive) that retains the translucent film around the light sources. (See [0016])

In regard to claim 5, Robbins et al disclose that the lenses are formed to curve in a longitudinal direction and/or a thickness direction. (In Figure 8, the entire strip is configured to flex and curve—it can be said that the lenses are formed to curved in both directions.)

In regard to claim 6, Robbins et al disclose a vehicle lamp comprising the light source unit of claim 1.   

Allowable Subject Matter
2 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner's statement of reasons for indicating allowable subject matter: 
The prior art taken as a whole does not show nor suggest a light source unit for use in a vehicle lamp, the light source unit characterized by comprising a translucent film on which light sources are mounted, and a lens that covers a film surface of the translucent film, wherein the lens includes a light collecting portion for allowing light from the light sources to enter the lens and a reflective portion for changing a direction of the light entering at the light collecting portion, and the translucent film and the lens are formed in strips, wherein the plurality of light sources are arranged in a row in a longitudinal direction of the translucent film, and wherein the light collecting portion and the reflective portion of the lens are formed as grooves that extend along the light sources in the longitudinal direction as specifically called for the claimed combinations.
The closest prior art, Robbins et al (US 2013/0027976 A1), does not include that the light collecting portion and the reflective portion of the lens are formed as grooves that extend along the light sources in the longitudinal direction as required by the claim and there is no motivation absent the applicant’s own disclosure, to modify the Robbins et al reference in the manner required by the claims. 
Robbins et al fail to disclose that the light collecting portion and the reflective portion are formed as grooves. Such grooves are known in the art, such as in Gebauer Robbins et al is formed as a film which would required substantial reconstruction in order to incorporate the features of Gebauer. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gebauer (US 2015/0003092 A1) discloses a lighting device.
Nomura et al (US 2014/0211449 A1) disclose a light emitting module.
Wu et al (US 2019/0078747 A1) disclose a vehicle lamp. 
Okada (US 2019/0093847 A1) disclose a vehicle lamp.
Stormberg et al (US 2019/0162379 A1) disclose a vehicle lamp.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E DUNAY whose telephone number is (571)270-1222. The examiner can normally be reached 7:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James (Jong-Suk) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/CHRISTOPHER E DUNAY/Examiner, Art Unit 2875